UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-2465



NSONSA KISALA,

                                              Plaintiff - Appellant,

          versus


NEXTEL COMMUNICATIONS,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
97-3098-PJM)


Submitted:   April 29, 1999                   Decided:   May 5, 1999


Before WILLIAMS, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nsonsa Kisala, Appellant Pro Se.     Ralph Michael Smith, SHAWE &
ROSENTHAL, Baltimore, Maryland; Susan Z. Haller, JONES, DAY, REAVIS
& POGUE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Nsonsa Kisala appeals from the district court’s order granting

summary judgment in favor of the Defendant in his employment dis-

crimination claim.        We have reviewed the record and conclude that

Kisala is unable to demonstrate that the Defendant’s proffered

legitimate nondiscriminatory reasons for its actions were pretext

for actual discrimination.         See McDonnell Douglas Corp. v. Green,

411   U.S.   792,   804   (1973)   (providing        standard);   EEOC    v.   Clay

Printing     Co.,   955    F.2d    936,       941   (4th   Cir.   1992)   (same).

Accordingly, we affirm the district court’s grant of summary judg-

ment, and deny all pending motions. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                                          AFFIRMED




                                          2